PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of CANON KABUSHIKI KAISHA
Appl. No.: 17/084,199
Filed: 29 Oct 2020
For:  RADIATION IMAGING APPARATUS COMPRISING A FIRST SCINTILLATOR PLATE, A SECOND SCINTILLATOR PLATE, AND AN IMAGING PORTION, AND RADIATION IMAGING SYSTEM
::::::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313





The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.  Any questions can be directed to Supervisory Patent Examiner, David Makiya, at 571-272-2273.

/Matthew W. Such/                                                                                                                                                                                 _______________________
Matthew W. Such
Director, Technology Center 2800


MWS:dm/lf    /LEE A FINEMAN/